NO. 12-18-00286-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 LARRY COLEMAN HICKS,                               §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                 §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Larry Coleman Hicks, acting pro
se, appeals from a conviction in which sentence was imposed on February 4, 2013. Under the
rules of appellate procedure, the notice of appeal must be filed within thirty days after the sentence
is imposed or within ninety days after sentence is imposed if the defendant timely files a motion
for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for
filing a notice of appeal must be filed within fifteen days after the deadline for filing the notice of
appeal. TEX. R. APP. P. 26.3. In this case, Appellant filed his notice of appeal on September 29,
2018, long after the time for filing a notice of appeal under Rule 26.2(a) or for seeking a motion
to extend under Rule 26.3.
       On October 22, 2018, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there was no new appealable order. We informed Appellant
that the appeal would be dismissed unless the information was amended on or before November 2
to show this Court’s jurisdiction. On October 29, Appellant filed an “amended notice of appeal to
show jurisdiction.” The amended notice of appeal, however, does not show the jurisdiction of this
Court.1
          This Court is not authorized to extend the time for perfecting an appeal except as provided
by the Texas Rules of Appellate Procedure.2 See TEX. R. APP. P. 26.2, 26.3; see also Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX.
R. APP. P. 43.2(f).
Opinion delivered November 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




          1
            Appellant previously attempted to appeal from the same conviction and that appeal was dismissed for want
of jurisdiction. See Hicks v. State, No. 12-18-00164-CR, 2018 WL 3454878 (Tex. App.—Tyler July 18, 2018, no
pet.) (mem. op., not designated for publication). Appellant has also filed other appeals to challenge convictions over
which we have no jurisdiction. See Hicks v. State, No. 12-18-00263-CR, 2018 WL 5023619 (Tex. App.—Tyler Oct.
17, 2018, no pet.) (mem. op., not designated for publication); see also Hicks v. State, No. 12-18-00211-CR, 2018 WL
4214204 (Tex. App.—Tyler Sept. 5, 2018, no pet.) (mem. op., not designated for publication). Additionally, Appellant
has another appeal that remains pending.

         2 Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court

of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 28, 2018


                                         NO. 12-18-00286-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1263-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.